Notice of Pre-AIA  or AIA  Status
Claims 1, 4-6, 8-11, and 14-27 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed on December 06, 2021 has been entered and considered by the examiner.
By the amendment, claims 1, 4, 11, 14, 15, and 20 are amended. Claim 27 is newly added. The prior art rejection is modified in view of the amendments made. See office action.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered. Following Applicants arguments and amendments, 101 rejection of the claims is still Maintained.

Applicant arguments
Applicant respectfully submits that the claims as amended do not recite an abstract idea and are therefore patent eligible because the claimed subject matter does not “exist in nature” and is not a “mental process” or “mathematical concept”, but instead requires specific and finite limitations and cannot be said to monopolize or preempt every potential solution or cover any and all uses of a particular concept. Specifically, the claims recite building a drilling tool specifically designed to drill a borehole with a desired dogleg severity (DLS). Thus the physical drilling tool design is linked with the concept of being 

Examiner response
Examiner found “building a drilling tool specifically designed to drill a borehole with a desired dogleg severity (DLS)” as the insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception.

Applicant arguments
Comparison to the Enfish and McRO cases and the USPTO’s November 2016 memorandum is particularly favorable and decisive given the substantial key similarities with the presently claimed subject matter. The claims herein are directed to addressing specific technological problems in designing a building drilling tools that are able to drill a borehole with a desired DLS and do so in specific ways—thus, allowance of the claims would not result in a monopolization of any basic tools.'* The claims here recite more than data acquisition or data manipulation. Specifically, the determinations recited in the claims are not generated abstractly and do not exist merely in the mind. Rather, the subject matter is tied to physical properties of an actual drilling tools and boreholes that are drilled. In this case, the use of any data that is collected and/or manipulated in the claims is limited to the specific drilling tool built for a specific borehole. This claimed analysis places meaningful limits on practicing any assumed abstract idea, and allowance of these claims would not give Applicant unwarranted control over mental processes or mathematical concepts. Like the claims in Enfish and McRO, the claimed inventions are not using a device merely as a tool; rather, the claims transform a drilling tool into a different tool—into something 

Examiner response
Unlike Enfish, where the claims were focused on a specific improvement in how the computer functioned functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory, the claim here is merely the simple data processing steps. Thus, the instant application claim is similar to the claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); The claimed embodiments do not require a particular machine or specialized computer, they can all be performed using pen and paper. The claim is directed to an abstract idea.


Applicant arguments
The claims include specific implementations steps, such as modeling a modeled DLS of a borehole drillable with a drilling tool, comparing the modeled DLS with a desired DLS and making adjustments if necessary, and building the drilling tool that satisfies the desired DLS. The inclusion of this functionality to the state of the art adds significantly more than mere instructions for compiling and manipulating data or mathematical concepts. Further, the claims recite using specific models and deriving specific information in a particular manner, which is a different technique for designing drilling tools. The use of the specific modeling method enables the designing and building of a drilling tool using specific information such that the drilling tool can drill a borehole with a desired DLS. The claims of the current application thus deal with improvements to a technology or technical field; deal with improvements to the functioning of a drilling tool itself (e.g., by being able to drill a desired DLS); deal with a particular machine or system (e.g., 

Examiner response

In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The use of the modeling method that can be performed using pen and paper and building a drilling tool  is an insignificant extra solution activity of the insignificant application. (See MPEP 2106.05(g)) Examiner found claims are directed to the improvement in the abstract idea itself and is not an improvement in technology. These limitations do not provide for an improvement in  compiling and manipulating data and that any improvement would be on the judicial exception. Even though the applicant argues as the combination of features of claim as improving current technology, the claim provides no meaningful limitations such that this improvement is realized. 

Response to prior art Arguments
Applicant's arguments filed 09/13/2021 have been fully considered. Following Applicants arguments and amendments to the claims (building a tool based on modeling a DLS achievable with a drilling tool), the prior art rejection of the claims is modified. New art is added. See office action.

Applicant arguments
The Office Action also contends that Parkin teaches a DLS model by teaching that the dogleg severity (DLS) can be expressed in different units. Applicant respectfully disagrees. As discussed above, Parkin teaches determination of actual wellbore diameter and DLS and not a model of DLS based on given parameters of a drilling tool. Further, expressing DLS in specific units such as degrees/100 ft of wellbore 

Examiner response
Examiner consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation and the Parkin reference doing the same thing. See equation 4 of the instant application.  The DLS is defined in degrees/100 feet. Also see para 008 of Parkin- the diameter and dogleg severity of a subterranean wellbore may be measured while drilling or reaming. These measurements may be used in real time while drilling in automated drilling models or in the interpretation of various logging while drilling data. Thus, Parkin reference teaches the simulated aspect of drilling. 

Applicant arguments
The Office Action interprets beam bending model so broadly as to include using a stick slip model because of a potential bending effect on the drilling tool during the drilling operation. Applicant respectfully disagrees. A beam bending model is a specific type model and cannot properly be interpreted so broadly as to include any model where torque may be applied. This is because a beam bending model provides a certain result, a model of the actual bending effects of a beam. A stick slip model models the torque effects of a tool being rotated as the tool undergoes various stick/slip scenarios during drilling and does not provide the same bending effects as modeled from a beam bending model. Terms of art such as beam bending model cannot be so broadly interpreted as to include other models that do not provide the same result. Further, the Office Action provides no support for justifying or even explaining why such a broad interpretation is reasonable and instead simply because stick/slip conditions can cause bending in a tool that the stick/slip model must therefore be a beam bending model. However, just because certain stick/slip drilling conditions result in bending does not justify interpreting stick/slip model as a beam bending model. The models 


Examiner response
Examiner interprets beam bending model as the mathematical model that has a bending effects due to the vibration. The specification of the instant application para 40 says the output of the beam bending model is an angular rotation. See para 23 of Hohl -  It can be appreciated that a plurality of models may be used to perform the drilling simulations with each model modelling a different drilling dysfunction. For example a first model may model stick-slip while a second model may model drill bit whirl or lateral vibrations that exceed a threshold. See para 19- The result is a probability Pdysfunction=f(actuating variables), e.g., Pwhirl=f(RPM. WOB). Thus, it is clear that model drill bit whirl cause the drill bit to move around and around that is same as rotating. RPM stands for rotational speed (revolutions per minute).




Claim Rejections - 35 USC §101

6.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1, 4-6, 8-11 and 14-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1, 4-6, 8-11 and 14-27 are directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
modeling a modeled DLS of the borehole drillable with the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving the modeled DLS of the borehole from the DLS model. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)

The claims are directed to abstract idea sine the combination of claim is the mathematical calculation or mental process. Deriving using mathematical calculation or with pen and paper in here as claimed. If a 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
inputting a set of drilling tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during the drilling operation;(This is mere data gathering step in conjunction with a law of nature or abstract idea)
inputting the angular rotation into a contact model as a modified bend angle; inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. 
building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (It is an insignificant post solution activity of the insignificant application. (See MPEP 2106.05(g))
The claim also contain the additional element of “drilling tool” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea. The method of building a drilling tool with defined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with defined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application.  The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 

i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The inputting step that was presented in the claim is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the insignificant extra solution activity and cannot provide the inventive concept. Building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (It is an insignificant post solution activity of the insignificant application. (See MPEP 2106.05(g))The drilling tool which is common and is well-understood, routine and conventional in the art (See GHARIB US 20190114553 A1 fig 1); as such, it does not meaningfully limit the claim to be more than just the abstract idea.  The method of building a drilling tool with defined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with defined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 1 is not patent eligible.

Claim 4 , 14 and 27 further recites drilling the borehole using the drilling tool. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. The drilling tool which is common and is well-understood, routine and conventional in the art; as such, it does not meaningfully limit the claim to be more than just the abstract idea. Claim 4, 14 and 27 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 4, 14 and 27 are not patent eligible.

Claim 5 and 16 further recites wherein the tool parameters comprise a diameter of a drill bit coupled to the drilling tool, a diameter of the drilling tool, a diameter of the drilling tool at a first contact point, a diameter of the drilling tool at a second contact point, a distance from a focal point of drilling tool to a bit box, a length of the drill bit, a distance between the first contact point to the focal point, an angular inclination of the drill bit from the focal point, an angular inclination of the second contact point from the focal point, or any subset thereof. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 5 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 5 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 6 and 17 further recites wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 6 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 6 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 8 and 23 further recites wherein the contact model includes a set of low-side contact points, high-side contact points, or combination thereof. The above claim limitation is recited at high level of generality and did not meaningfully limit the abstract idea because it is only the description of the model. Claim 8 and 23 therefore, when taken as a whole, still does not integrate the judicial exception into a 

Claim 9, 18 and 21 further recites wherein the DLS model defines DLS as a function of the radius. This limitation is only the description of the DLS model and did not add meaningful limitations beyond the abstract idea. Claim 9, 18 and 21 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 9, 18 and 21 are not patent eligible.

Claim 10, 19 and 24-25 further recites generating the general curvature comprises:
determining a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and determining a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; and deriving the radius of the general curvature comprises: determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 recites:
modeling a modeled DLS of the borehole drillable with the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
 (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
determining a length between the first contact point and a focal point of the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving the modeled DLS of the borehole from the DLS model. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)

The claims are directed to abstract idea sine the combination of claim is the mathematical calculation or mental process. Deriving using the mathematical calculation in here as claimed. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation or mental process, then it falls within the “Mathematical Concepts” or “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
inputting a set of drilling tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during the drilling operation, wherein the set of tool parameters comprises the length between the first contact point and the focal point;(This is mere data gathering step in conjunction with a law of nature or abstract idea)
inputting the angular rotation into a contact model as a modified bend angle; inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. 
building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (It is an insignificant post solution activity of the insignificant application. (See MPEP 2106.05(g))
The claim also contain the additional element of “drilling tool” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea. The method of building a drilling tool with defined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with an undefined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
 recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the insignificant extra solution activity and cannot provide the inventive concept. Building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (It is an insignificant post solution activity of the insignificant application. (See MPEP 2106.05(g)). The drilling tool which is common and is well-understood, routine and conventional in the art (See GHARIB US 20190114553 A1 fig 1); as such, it does not meaningfully limit the claim to be more than just the abstract idea.  The method of building a drilling tool with defined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with undefined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application. Thus, claim 11 is not patent eligible.


Claim 15 further recites wherein defining the first contact point comprises:
determining the center point of a circle defined by a plurality of known contact points;
determining a radius of the circle; and determining the first contact point from the radius of the circle and a known or selected diameter of the drilling tool. . Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 15 is not patent eligible.

Claim 20 recites:
modeling a modeled DLS of the borehole drillable with the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
determining a radius of a general curvature formed from the contact points (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
deriving the modeled DLS of the borehole from the DLS model. (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
obtaining contact points of the drilling tool relative to an origin defined on the tool body; It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use.
inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. 
. (It is an insignificant post solution activity of the insignificant application. (See MPEP 2106.05(g))
The claim also contain the additional element of “drilling tool” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea. The method of building a drilling tool with defined borehole contact points for drilling a borehole with a desired dogleg severity (DLS) as part of a drilling operation using a drilling tool with an undefined borehole contact points do not contain additional elements that integrate the judicial exception into a practical application. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The obtaining and inputting step that was presented in the claim is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the insignificant extra solution activity and cannot provide the inventive concept. building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (It is an insignificant post solution activity of the insignificant application. (See MPEP 2106.05(g))
The claim also contain the additional element of “drilling tool” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea. The drilling tool which is common and is well-understood, routine and conventional in the art (See GHARIB US 20190114553 A1 fig 1); as such, it does not meaningfully limit the claim to be more than just the abstract idea.  The method of building a drilling tool with defined borehole contact points for drilling a 




Claim 22 further recites wherein the contact points are on a low-side of the drilling tool, and the general curvature is defined by a center point of a circle passing through the contact points. The above claim limitation is recited at high level of generality and did not meaningfully limit the abstract idea because it is only the description of general curvature. Claim 22 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 22 is not patent eligible.

Claim 26 further recites finding a previously undefined contact point of the drilling tool using the general curvature. Under the broadest reasonable interpretation, the above claim limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. Claim 26 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 26 is not patent eligible.




Claim Rejections - 35 USC § 103

8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.           Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Parkin et al. (PUB NO: US 20160102543 A1), hereinafter Parkin, in view of Oliver et al., (PUB NO: US 20060149518 A1), hereinafter Oliver. 


Regarding claim 20
Parkin teaches a method of building a drilling tool for drilling a borehole with a desired dogleg severity (DES) as part of a drilling operation, (see para 40 and fig 1- FIG. 4 depicts a schematic of a downhole tool deployed in a deviated wellbore suitable for implementing the method depicted on FIG. 3. For example, the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. Moreover, the dogleg severity (curvature) of wellbore 40 is highly exaggerated for illustration purposes)comprising:

obtaining contact points of the drilling tool relative to an origin defined on the tool body; (see para 33-34- With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore. For example, the average angle may be processed to define three points along the axis of the wellbore. These points may be defined in substantially any coordinate system. For example, a two-dimensional coordinate system may be defined in which the center of the wellbore at the upper stabilizer is defined as being at the origin (0, 0). The center of the wellbore at the lower stabilizer may then be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) at (L, 0).

determining a radius of a general curvature formed from the contact points; (SEE PARA 34-35-The center of the wellbore at the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle as indicated above. The dogleg severity may then be 

inputting the radius into a DLS model; and deriving the modeled the DLS of the borehole.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 feet of wellbore measured depth, for example, as follows:                  
    PNG
    media_image1.png
    102
    488
    media_image1.png
    Greyscale

Examiner note: Examiner consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation and thus the examiner interprets the equation as modeled DLS. 

Parkin does not teach 
modeling a modeled DLS of the borehole drillable with the drilling tool comprising:
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS
and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS.


In the related field of invention, Oliver teaches 
modeling a modeled DLS of the borehole drillable with the drilling tool, (see abstract-A drilling simulation is performed to determine the dynamic response of the drilling tool assembly during a drilling operation. See para 82 and fig 13B, 15-A scale 570 is used to quantify the dogleg severity of the well bore 571.) comprising:
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS. (see fig 15 and para 63-64 -FIG. 15 shows a tabular output of the well bore geometry from the drilling simulation(see dogleg severity data) The data in FIG. 15 is compared to the previously entered offset well data in FIG. 13. FIG. 16 graphs depth versus inclination angle. The target is to be less than 5 degrees at 5,000 feet. The prediction from the drilling simulation shows that the well bore would have a 6.7 degree inclination at 5,000 feet, which means that potential solutions are needed by the drilling operator to drill the desired well bore.  See para 89-Potential solution may be to only adjust drilling operating parameters, such as RPM and WOB, to achieve the desired drilling performance. See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (See para 60-The potential solution resulting in a simulated response that best satisfies the selected drilling performance criterion is selected and proposed as the solution for improving drilling performance. Typically, at least one drilling performance criterion is selected from drilling performance parameters and used as a metric for the solutions defined from the analysis of drilling information. See para 79-A method for evaluating drilling information to improve drilling performance is used to predict the direction of drilling and adjustments are made to the proposed drilling tool assembly to obtain a desired well trajectory. see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Wellbore Gauge and Dogleg Severity as disclosed by Parkin to include modeling a modeled DLS of the borehole drillable with the drilling tool 
and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS as taught by Oliver in the system of Parkin for improving drilling performance of a drilling tool assembly in a series of wells, it may later be determined that drilling problems may have been better corrected by changing other parameters of the drilling tool assembly, such as operating parameters for drilling or the makeup of the BHA to avoid or minimize vibration modes of the drilling tool assembly during drilling.  (See Abstract and para 15, Oliver)



Regarding claim 21
Parkin further teaches wherein the DLS model defines DLS as a function of the radius. (see para 39 and equation 6)



Regarding claim 22
Parkin further teaches wherein the contact points are on a low-side of the drilling tool, and the general curvature is defined by a center point of a circle passing through the contact points.(see para 31- The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. See also- The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points))

Regarding claim 23
Parkin further teaches wherein the contact points are on a low-side of the drilling tool and a high-side of the drilling tool. ( see para 31-33The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore)).

Regarding claim 24
Parkin further teaches finding the general curvature comprises:
finding a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and finding a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; (see para 32-34 and fig6- the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. The solid lined depiction shows the tool when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature and the dashed line depiction shows the tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature). With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 

Examiner note: Examiner consider the upper stabilizer 62 when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature corresponds to the first curvature and lower stabilizer 64 tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature corresponds to the second curvature see fig 6.


Regarding claim 25
Parkin further teaches determining the radius of the general curvature comprises: 
determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. (See para 34-35 -As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6). The center of the wellbore at the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.), where L represents an axial length of the first tool body section, B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. Represents the average tilt angle as indicated above. The dogleg severity may then be computed, for example, by fitting a circle to 
Examiner note: Under the broadest reasonable sense, examiner consider the first curvature with the beta1 angle helps to determine the first curvature radius and the second curvature with the beta2 angle corresponds to the second curvature radius. The average of beta1 and beta2 is the tilt angle (gamma) which helps to determine the average radii. 

Regarding claim 26
Parkin further teaches finding a previously undefined contact point of the drilling tool using the general curvature. (see para 33-tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). In the depicted embodiment, deflection of the lower tool body section 54 in the direction of the curvature (the solid lines) increases the magnitude of the tilt angle while deflection in the opposite direction of the curvature of the hole (the dashed lines) decreases the magnitude of the tilt angle. See also para 46- Assuming that the upper and lower stabilizers have equal diameters, the center of the lower stabilizer may be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) and vertically offset from the center of the upper stabilizer by a distance -L sin(.alpha./2) at (L, -L sin(.alpha./2)) where a represents the change in axial direction of the upper tool body section (see FIG. 7).)

Examiner note: Examiner consider the previously undefined point is the assumed point in the stabilizers before the tilt angle rotates which is obtained by using the general curvature as shown in fig 7.

Regarding claim 27
Parkin further teaches drilling the borehole using the drilling tool. (see para 18-FIG. 1 depicts a drilling rig 20 suitable for using various method embodiments disclosed herein. A semisubmersible drilling platform 12 is positioned over an oil or gas formation (not shown) disposed below the sea floor 16. A subsea conduit 18 extends from deck 20 of platform 12 to a wellhead installation 22. The platform may include a derrick and a hoisting apparatus for raising and lowering a drill string 30, which, as shown, extends into wellbore 40 and includes a drill bit 32 and a downhole tool 50 (such as a rotary steerable tool))


12.           Claims 1, 4-6, 8-11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parkin et al. (PUB NO: US 20160102543 A1), hereinafter Parkin, in view of Oliver et al., (PUB NO: US 20060149518 A1), hereinafter Oliver and further in view of Hohl et al., (PUB NO: US 20160117424 A1), hereinafter Hohl. 

Regarding claim 1
Parkin teaches a method of building a drilling tool with defined borehole contact points for drilling a borehole with a desired dogleg severity (DES) as part of a drilling operation, (see para 40 and fig 1- FIG. 4 depicts a schematic of a downhole tool deployed in a deviated wellbore suitable for implementing the method depicted on FIG. 3. For example, the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. Moreover, the dogleg severity (curvature) of wellbore 40 is highly exaggerated for illustration purposes)comprising:

deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (see para 30-33 and fig 6-For example, in a high dogleg section there may be sufficient bending 

inputting the angular rotation into a contact model as a modified bend angle; (see para 34-37- The center of the wellbore at the drill bit may then be defined as being located at (L+B cos gamma, B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points alternatively, one may use the center radius form of the circle and the fact that each point on a circle is equidistant from the center. Using the three points defined above (0, 0), (L, 0), and (L+B cos .gamma., B sin .gamma.), the following equality may be defined:).

    PNG
    media_image2.png
    289
    569
    media_image2.png
    Greyscale


Examiner note: Examiner consider the contact model is the equation 4 which is performed by fitting a circle to the three points and computing the center of the circle.


deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (see para 38-The radius of the circle r (and therefore the radius of curvature) is defined as the distance between any one of the three points defined above and the center of the circle (e.g., as in Equation 4) and may be expressed mathematically, for example, as follows

                             
    PNG
    media_image3.png
    105
    481
    media_image3.png
    Greyscale

 
inputting the radius into a DLS model; and deriving the modeled the DLS of the borehole.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 
    PNG
    media_image1.png
    102
    488
    media_image1.png
    Greyscale

Examiner note: Examiner consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation and thus the examiner interprets the equation as modeled DLS. 

 Parkin does not teach 
modeling a modeled DLS of the borehole drillable with the drilling tool comprising:
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS
and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS.

In the related field of invention, Oliver teaches 
modeling a modeled DLS of the borehole drillable with the drilling tool, (see abstract-A drilling simulation is performed to determine the dynamic response of the drilling tool assembly during a drilling operation. See para 82 and fig 13B, 15-A scale 570 is used to quantify the dogleg severity of the well bore 571.) comprising:
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS. (see fig 15 and para 63-64 -FIG. 15 shows a tabular output of the well bore geometry from the drilling simulation(see dogleg severity data) The data in FIG. 15 is compared to the previously entered offset well data in FIG. 13. FIG. 16 graphs depth versus inclination angle. The target is to be less than 5 degrees at 5,000 feet. The prediction from the drilling simulation shows that the well bore would have a 6.7 degree inclination at 5,000 feet, which means that potential solutions are needed by the drilling operator to drill the desired well bore.  See para 89-Potential solution may be to only adjust drilling operating parameters, such as RPM and WOB, to achieve the desired drilling performance. See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (See para 60-The potential solution resulting in a simulated response that best satisfies the selected drilling performance criterion is selected and proposed as the solution for improving drilling performance. Typically, at least one drilling performance criterion is selected from drilling performance parameters and used as a metric for the solutions defined from the analysis of drilling information. See para 79-A method for evaluating drilling information to improve drilling performance is used to predict the direction of drilling and adjustments are made to the proposed drilling tool assembly to obtain a desired well trajectory. see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Wellbore Gauge and Dogleg Severity as disclosed by Parkin to include modeling a modeled DLS of the borehole drillable with the drilling tool comprising: comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS
and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS as taught by Oliver in the system of Parkin for improving drilling performance of a drilling tool assembly in a series of wells, it may later be determined that drilling problems may have been better corrected by changing other parameters of the drilling tool assembly, such as operating 

However,  the combination of Parkin and Oliver does not teach inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation.

In the related field of invention, Hohl teaches inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation; (see para 17 and fig 2- Block 22 calls for entering drilling parameters into the model for drilling the borehole. See also para 23-For example a first model may model stick-slip while a second model may model drill bit whirl or lateral vibrations that exceed a threshold. See fig 1 -Borehole assembly (BHA) with downhole tools See para 19- The result is a probability Pdysfunction=f(actuating variables), e.g., Pwhirl=f(RPM. WOB). Thus, it is clear that model drill bit whirl cause the drill bit to move around and around that is same as rotating. RPM stands for rotational speed (revolutions per minute).)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the modeled dogleg severity as disclosed by Parkin and Oliver to include inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation as taught by Hohl in the system of Parkin and Oliver for estimating a probability of a drilling dysfunction or a drilling performance indicator value occurring includes entering drilling-related data having a probability distribution into a mathematical model of a drill string drilling a borehole penetrating the earth and entering drilling parameters into the model for drilling the borehole. Hence, it would be well received in 


Regarding claim 4 and 14
Parkin further teaches drilling the borehole using the drilling tool. (see para 18-FIG. 1 depicts a drilling rig 20 suitable for using various method embodiments disclosed herein. A semisubmersible drilling platform 12 is positioned over an oil or gas formation (not shown) disposed below the sea floor 16. A subsea conduit 18 extends from deck 20 of platform 12 to a wellhead installation 22. The platform may include a derrick and a hoisting apparatus for raising and lowering a drill string 30, which, as shown, extends into wellbore 40 and includes a drill bit 32 and a downhole tool 50 (such as a rotary steerable))

Regarding claim 5 and 16
Parkin further teaches wherein the tool parameters comprise a diameter of a drill bit coupled to the drilling tool, a diameter of the drilling tool, a diameter of the drilling tool at a first contact point, a diameter of the drilling tool at a second contact point, a distance from a focal point of drilling tool to a bit box, a length of the drill bit, a distance between the first contact point to the focal point, an angular inclination of the drill bit from the focal point, an angular inclination of the second contact point from the focal point, or any subset thereof.(see para 25- the lower tool body section may be tilted towards a first toolface direction such as high side, low side, left side, or right side of the wellbore with respect to the upper tool body section). The axial direction is then measured at 106 when the universal joint is tilted to a second cross-axial angular position (e.g., when the lower tool body section is tilted towards a toolface angle 180 degrees offset from the first angular position in 104). These axial directions may be measured for example using conventional wellbore inclination and wellbore azimuth measurements. see para 46- Assuming that the upper and lower stabilizers have equal diameters, the center of the lower stabilizer may be defined as being horizontally offset from the center of the upper 

Regarding claim 6 and 17
Parkin does not teach wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof.
However, Oliver further teaches wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof. (See para 48- Examples of drilling performance parameters include rate of penetration (ROP), rotary torque required to turn the drilling tool assembly, rotary speed at which the drilling tool assembly is turned, drilling tool assembly lateral, axial, or torsional vibrations induced during drilling, weight on bit (WOB), forces acting on components of the drilling tool assembly, and forces acting on the drill bit and components of the drill bit (e.g., on blades, cones, and/or cutting elements). Drilling performance parameters may also include the inclination angle and azimuth direction of the borehole being drilled.))

Regarding claim 8 
Parkin further teaches wherein the contact model includes a set of low-side contact points, high-side contact points, or combination. ( see para 31-33The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. 
 
Regarding claim 9 and 18
Parkin further teaches wherein the DLS model defines DLS as a function of the radius. (see para 39 and equation 6)


Regarding claim 10 and 19
Parkin further teaches generating the general curvature comprises:
determining a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and determining a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; (see para 32-34 and fig6- the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. The solid lined depiction shows the tool when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature and the dashed line depiction shows the tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature). With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 

Examiner note: Examiner consider the upper stabilizer 62 when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature corresponds to the first curvature and lower stabilizer 64 tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature corresponds to the second curvature see fig 6.

deriving the radius of the general curvature comprises: 
determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. (See para 34-35 -As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6). The center of the wellbore at the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.), where L represents an axial length of the first tool body section, B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. Represents the average tilt angle as indicated above. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points)

Examiner note: Under the broadest reasonable sense, examiner consider the first curvature with the beta1 angle helps to determine the first curvature radius and the second curvature with the beta2 angle corresponds to the second curvature radius. The average of beta1 and beta2 is the tilt angle (gamma) which helps to determine the average radii. 

Regarding claim 11
Parkin teaches a method of building a drilling tool with an undefined borehole contact points for drilling a borehole with a desired dogleg severity (DES) as part of a drilling operation, (see para 40 and fig 1 and 7- FIG. 4 depicts a schematic of a downhole tool deployed in a deviated wellbore suitable for implementing the method depicted on FIG. 3. For example, the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. Moreover, the dogleg severity (curvature) of wellbore 40 is highly exaggerated for illustration purposes)
comprising:
defining a first contact point of the drilling tool, wherein the first contact point is the previously undefined contact point;( see para 41- the upper and lower stabilizers are not always on opposite sides of the wellbore; for example, in a high dogleg section there may be sufficient bending moment in the upper tool body section 52 (depending on the stiffness of the BHA) such that the upper stabilizer may be constrained to remain on the outside of the curve (e.g., as depicted on FIG. 7). See para 46-The center of the lower stabilizer may be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) and vertically offset from the center of the upper stabilizer by a distance -L sin(.alpha./2) at (L, -L sin(.alpha./2)) where a represents the change in axial direction of the upper tool body section (see FIG. 7). The center of the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.-L sin(.alpha./2)),)

Examiner note: Examiner consider the fig 7 is the condition of undefined contact points since there is no stabilizer attached to the upper curve. Examiner consider the point (L, -L sin(.alpha./2)) is the first contact point which is obtained through previously undefined contact points of upper curve.

determining a length between the first contact point and a focal point of the drilling tool; (SEE PARA 46-B represents the axial separation distance between the lower stabilizer and the drill bit.)

deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (see para 30-33 and fig 6-For example, in a high dogleg section there may be sufficient bending moment in the upper tool body section 52 (depending on the stiffness of the BHA) such that the upper stabilizer may be constrained to remain on the outside of the curve. The downhole tool may include upper and lower stabilizers deployed on corresponding upper and lower tool body sections. The upper and lower tool body sections are coupled to one another via a universal joint that enables the lower tool body section to tilt (or be tilted) with respect to the upper tool body section. The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore). The tilt angle between the lower tool body section and the upper tool body section is then measured at 56 when the tilt angle is rotated to a second angular position (e.g., 180 degrees offset from the first angular position. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6. Taking an average of these two tilt angles (beta1 and beta2) gives the tilt angle (gamma) equivalent for a full gauge stabilizer in which the universal joint is centered in the wellbore.).

inputting the angular rotation into a contact model as a modified bend angle; (see para 34-37- The center of the wellbore at the drill bit may then be defined as being located at (L+B cos gamma, B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points alternatively, one may use the center radius form of the circle and the fact that each point on a circle is equidistant from the center. Using the three points defined above (0, 0), (L, 0), and (L+B cos .gamma., B sin .gamma.), the following equality may be defined:).
             
    PNG
    media_image2.png
    289
    569
    media_image2.png
    Greyscale


Examiner note: Examiner consider the contact model is the equation 4 which is performed by fitting a circle to the three points and computing the center of the circle.

deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (see para 38-The radius of the circle r (and therefore the radius of curvature) is defined as the distance between any one of the three points defined above and the center of the circle (e.g., as in Equation 4) and may be expressed mathematically, for example, as follows


    PNG
    media_image3.png
    105
    481
    media_image3.png
    Greyscale

 
inputting the radius into a DLS model; and deriving the modeled DLS of the borehole from the DLS model.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 feet of wellbore measured depth, for example, as follows:
                                  
    PNG
    media_image1.png
    102
    488
    media_image1.png
    Greyscale


Examiner note: Examiner consider the model in the form of formula or equations. The current application has expressed all the models in terms of formula or equation and thus the examiner interprets the equation as modeled DLS. 

 Parkin does not teach 
modeling a modeled DLS of the borehole drillable with the drilling tool comprising:
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS
and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS.

In the related field of invention, Oliver teaches 
modeling a modeled DLS of the borehole drillable with the drilling tool, (see abstract-A drilling simulation is performed to determine the dynamic response of the drilling tool assembly during a drilling 
comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS. (see fig 15 and para 63-64 -FIG. 15 shows a tabular output of the well bore geometry from the drilling simulation(see dogleg severity data) The data in FIG. 15 is compared to the previously entered offset well data in FIG. 13. FIG. 16 graphs depth versus inclination angle. The target is to be less than 5 degrees at 5,000 feet. The prediction from the drilling simulation shows that the well bore would have a 6.7 degree inclination at 5,000 feet, which means that potential solutions are needed by the drilling operator to drill the desired well bore.  See para 89-Potential solution may be to only adjust drilling operating parameters, such as RPM and WOB, to achieve the desired drilling performance. See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate.)

and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS. (See para 60-The potential solution resulting in a simulated response that best satisfies the selected drilling performance criterion is selected and proposed as the solution for improving drilling performance. Typically, at least one drilling performance criterion is selected from drilling performance parameters and used as a metric for the solutions defined from the analysis of drilling information. See para 79-A method for evaluating drilling information to improve drilling performance is used to predict the direction of drilling and adjustments are made to the proposed drilling tool assembly to obtain a desired well trajectory. see para 92-The invention also facilitates designing a drilling tool assembly having enhanced drilling performance, and may be used determine optimal drilling operating parameters for improving the drilling performance of a selected drilling tool assembly.  See claim 2-wherein the desired wellborn trajectory is defined by at least one of a build angle, a dogleg severity, and a walk rate. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Wellbore Gauge and Dogleg Severity as disclosed by Parkin to include modeling a modeled DLS of the borehole drillable with the drilling tool comprising: comparing the modeled DLS with the desired DLS and if different, adjusting at least one of the drilling tool parameters or the load parameters until the modeled DLS satisfies the desired DLS
and building the drilling tool according to the drilling tool parameters and the load parameters that satisfy the desired DLS as taught by Oliver in the system of Parkin for improving drilling performance of a drilling tool assembly in a series of wells, it may later be determined that drilling problems may have been better corrected by changing other parameters of the drilling tool assembly, such as operating parameters for drilling or the makeup of the BHA to avoid or minimize vibration modes of the drilling tool assembly during drilling.  (See Abstract and para 15, Oliver)

However,  the combination of Parkin and Oliver does not teach inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation.

In the related field of invention, Hohl teaches inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation; (see para 17 and fig 2- Block 22 calls for entering drilling parameters into the model for drilling the borehole. See also para 23-For example a first model may model stick-slip while a second model may model drill bit whirl or lateral vibrations that exceed a threshold. See fig 1 -Borehole assembly (BHA) with downhole tools See para 19- The result is a probability Pdysfunction=f(actuating variables), e.g., Pwhirl=f(RPM. WOB). Thus, it is clear that model drill bit whirl cause the drill bit to move around and around that is same as rotating. RPM stands for rotational speed (revolutions per minute).)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the modeled dogleg severity as disclosed by Parkin and Oliver to include inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation as taught by Hohl in the system of Parkin and Oliver for estimating a probability of a drilling dysfunction or a drilling performance indicator value occurring includes entering drilling-related data having a probability distribution into a mathematical model of a drill string drilling a borehole penetrating the earth and entering drilling parameters into the model for drilling the borehole. Hence, it would be well received in the drilling industry if methods were developed to predict with a known level of certainty when a drilling dysfunction will occur. (See Abstract. Hohl)

13.           Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parkin et al. (PUB NO: US 20160102543 A1), hereinafter Parkin, in view of Oliver et al., (PUB NO: US 20060149518 A1), hereinafter Oliver and further in view of Hohl et al., (PUB NO: US 20160117424 A1), hereinafter Hohl and still further in view of Patil, ((2004). Trajectory and window width predictions for a cased hole sidetrack using a whipstock.)


Regarding claim 15
Parkin further teaches determining a center point of a circle defined by a plurality of known contact points; (see para 34-37 and equation 3-4 where L, B, and .gamma. are as defined above and the center of the circle that includes the three points is given as (a, b).)
determining a radius of the circle. (see equation 5 and para 38)
determining the first contact point from the radius of the circle(See para 36- using three points defined (0, 0), (L, 0) and 
    PNG
    media_image4.png
    17
    95
    media_image4.png
    Greyscale
)

The combination of Parkin, Oliver and Hohl does not teach determining a known or selected diameter of the drilling tool.
In the related of field of invention, Patil teaches determining a known or selected diameter of the drilling tool. (see page 21 and fig 1.1- The computer program assumes the trimill assembly to be a rigid body with the mills represented by discs of no finite lengths whose diameter is equal to the actual mill diameter.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the modeled dogleg severity as disclosed by Parkin and Oliver to include determining a known or selected diameter of the drilling tool as taught by Patil in the system of Parkin, Oliver and Hohl to predict the borehole trajectory and the window profile cut in the casing by the sidetracking equipment and the curvature that would result in tubular
run through the sidetracked borehole, expressed as dogleg severity. (See Abstract, Patil)



Conclusion

14.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.           Claims 1, 4-6, 8-11 and 14-27 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130304384 A1 Rabinovich et al.
Discussing the method for estimating a parameter of interest of an earth formation involving alignment information between non-collocated oriented receivers and their corresponding non-collocated oriented transmitters.
US 20110015911 A1 Chen.
ii.            Discussing a method to simulate forming a wellbore in subterranean formations having a combination of soft, medium and hard formation materials, multiple layers of formation materials, relatively hard stringers disposed throughout one or more layers of formation material, and/or concretions (very hard stones) disposed in one or more layers of formation materials.

16.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                 /BORIS GORNEY/                                                                                         Supervisory Patent Examiner, Art Unit 2147